Citation Nr: 0737369	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1979 to August 1994.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO), which, in part, denied the 
veteran's claims of entitlement to service connection for an 
upper back disability and a bilateral foot disability.  The 
veteran filed a notice of disagreement (NOD) in regards to 
the March 2003 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in an 
October 2004 statement of the case (SOC).  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2004.

In August 2006, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).

In a decision dated August 25, 2006, the Board denied the 
veteran's claims of entitlement to service connection for 
upper back and bilateral foot disorders.  The veteran 
appealed the Board's August 2006 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
August 2007, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  In that Joint Motion, the 
parties asserted that the Board had failed to obtain 
pertinent records, failed to provide adequate reasons and 
bases for its finding that the veteran did not exhibit a 
current back disability, and failed to explain why a VA 
medical examination or opinion was not necessary in the 
instant case.  See the August 2007 Joint Motion for Remand, 
page 2.  

An Order of the Court dated August 16, 2007 granted the 
motion and remanded the veteran's service connection claims 
for compliance with the instructions of the Joint Motion.

This appeal is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC.  

REMAND

For the reasons detailed below, this case must be remanded 
for additional evidentiary development.  

Reasons for remand

Medical treatment records

The veteran submitted a release to obtain records from the 
Naval Health Clinic in Great Lakes, Illinois and the Loyola 
University Health System in Maywood, Illinois.  To date, no 
attempt to obtain these records has been made; VA must do so.  
See 38 U.S.C.A. § 5103A (West 2002).

Additionally, the veteran has indicated in an October 2007 
statement that he has received recent treatment at the VA 
Hospital in Hines, Illinois.  Review of the claims folder 
demonstrates that the most recent treatment report of record 
from this facility is dated in September 2003, and the most 
recent treatment report of record from the Jesse Brown VA 
Medical Center (VAMC) in Chicago is dated in December 2005.  
The Board believes that updated treatment records from these 
facilities, if existing, should be associated with the 
veteran's VA claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Clarification and nexus opinion

With respect to the veteran's back claim, the current medical 
evidence of record is unclear as to whether the veteran 
currently has a back disability.  The September 2003 VA 
examiner found no evidence of fracture, dislocation or other 
bony abnormalities based on X-ray reports; however, 
paralumbar spasms of the right upper back and sacralization 
at L5 were indicated. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current back 
disability and the relationship, if any, between any 
currently identified spine disabilities and the veteran's 
period of active service from September 1979 to August 1994, 
including the veteran's complaints of back pain in service.  
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran from 
the Naval Health Clinic in Great 
Lakes, Illinois and the Loyola 
University Health System in Maywood, 
Illinois.  Additionally, VBA should 
request all treatment records 
pertaining to the veteran from the 
Hines VA Hospital (dated after 
September 2003) and the Jesse Brown 
VAMC (dated after December 2005).  Any 
records obtained should be associated 
with the veteran's VA claims folder.

2.  The veteran should then be 
scheduled for a VA examination to 
determine the existence and etiology 
of any current spine disability.  The 
examiner should review the veteran's 
claims folder and render an opinion as 
to (1) whether any spine disability 
currently exists and (2) whether there 
is any relationship between any 
currently identified spine disability 
and the veteran's military service, 
with specific consideration of 
complaints of back pain in service.  
A copy of the examination report 
should be associated with the 
veteran's VA claims folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims for 
entitlement to service connection for 
an upper back disorder and a bilateral 
foot disorder.  If the benefits sought 
on appeal remain denied, in whole or 
in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

